Case 2:06-cr-14001-KMM Document 149 Entered on FLSD Docket 07/10/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 06-14001-CR-MOORE/MAYNARD

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  WILLIE FRANK GRAHAM,

        Defendant.
  ________________________________________/

                 ORDER OF DETENTION AND PROBABLE CAUSE
          ON PETITION ALLEGING VIOLATIONS OF SUPERVISED RELEASE

         THIS CAUSE is before the Court for consideration of the issues of detention and probable

  cause pursuant to Rule 32.1(a)(6) of the Federal Rules of Criminal Procedure and 18 U.S.C. §

  3143(a)(1). Having considered all of the evidence, this Court finds as follows:

         1.      The Defendant, WILLIE FRANK GRAHAM, appeared before the Court on July

  10, 2020 for a detention hearing on the Petition for Warrant for Offender Under Supervision (the

  “Petition”). Assistant Federal Public Defender Panayotta Augustin-Birch was present on behalf

  of the Defendant. Assistant United States Attorney Diana Acosta was present on behalf of the

  United States. Probation Officer Christina Williams was present on behalf of United States

  Probation.

         2.      The Defendant was sentenced on July 17, 2006 by the Honorable K. Michael Moore

  for conspiracy to possess with intent to distribute five grams or more of cocaine base in violation

  of 21 U.S.C. § 846 (Count One) and possession with intent to distribute five grams or more of

  cocaine base in violation of 21 U.S.C. § 841(a)(1) (Count Six). He received a sentence of 188
Case 2:06-cr-14001-KMM Document 149 Entered on FLSD Docket 07/10/2020 Page 2 of 4



  months’ imprisonment and five years’ supervised release.         His term of imprisonment was

  subsequently reduced to 156 months pursuant to the First Step Act of 2018. He began serving his

  term of supervised release on February 12, 2019.

         3.      The Petition alleges the following violations of supervised release:

  Violation Number 1                   Violation of Mandatory Condition, by failing to refrain
                                       from violation of the law. On or about July 30, 2019 in Palm
                                       Beach County, Florida, the defendant did commit the offense
                                       of Attempted First Degree Murder with Deadly Weapon,
                                       contrary to Florida Statute 782.04(1)(a)(1).

  Violation Number 2                   Violation of Standard Condition, by failing to report to the
                                       probation officer as directed. On August 7, 2019, the
                                       defendant was instructed to report to the U.S. Probation
                                       Officer on August 8, 2019 at 10:00 A.M., and he failed to
                                       comply.

  Violation Number 3                   Violation of Standard Condition, by failing to notify the
                                       probation officer within 72 hours of being arrested or
                                       questioned by a law enforcement officer. On or about
                                       August 4, 2019, the defendant was questioned by Detective
                                       Samuel Gorfido, Palm Beach County Sheriff’s Office, West
                                       Palm Beach, Florida, and he failed to advise the U.S.
                                       Probation Officer.

         4.      At the hearing, defense counsel acknowledged having received copies of the

  Petition and the Memorandum dated August 8, 2019 from United States Probation Officer

  Christina Williams to the District Court. The parties did not object to the Court relying on these

  documents for purposes of the hearing.

         5.      Defendant waived his right to appear in person and consented to have the hearing

  by videoconference. Defendant appeared by video from the Palm Beach County Jail. Defendant

  could see, hear, and participate in the proceeding. This Court finds Defendant’s waiver and

  consent to be knowing and voluntary.



                                                2 of 4
Case 2:06-cr-14001-KMM Document 149 Entered on FLSD Docket 07/10/2020 Page 3 of 4



         6.      The Government proceeded by proffer and relied on the details outlined in Officer

  Williams’ Memorandum. The Government further proffered that Defendant was convicted of

  Aggravated Battery (Deadly Weapon or Bodily Harm) in violation of FL ST § 784.045(1)(a)(1) in

  the Fifteenth Judicial Circuit in and for Palm Beach County, Florida based on the circumstances

  described in the Memorandum. As a result of that conviction, Defendant is currently serving a

  term of imprisonment of fifteen years. Defense counsel did not seek to cross-examine any witness.

         7.      The Government seeks pretrial detention on the basis that the Defendant is a risk of

  flight and a danger to the community. Rule 32.1(a)(6) of the Federal Rules of Criminal Procedure

  provides that the magistrate judge may release or detain a person charged with violating supervised

  release under the provisions of 18 U.S.C. §3143(a). See United States v. Loya, 23 F.3d 1529 (9th

  Cir. 1994). Rule 32.1(a)(6) places the burden on the Defendant to establish that he will not flee or

  pose a danger to any other person or to the community. The Court is required to detain the

  Defendant unless the Court finds by clear and convincing evidence that the Defendant is not likely

  to flee or pose a danger to the safety of any other person or the community if released. See 18

  U.S.C. §§ 3142(e-f), 3143(a), and 3148(a-b).

         8.      The Defendant has not met his burden. The Court finds that Defendant is a flight

  risk and a danger to the community based on the nature of the violations and the resulting

  conviction and sentence in state court.

         9.      The Court has also considered the Memorandum, Petition and Government’s

  proffer, and finds that they establish probable cause to believe the violations alleged therein

  occurred. Violation Number 1 alleges that Defendant committed the offense of Attempted First

  Degree Murder with a Deadly Weapon. Although Defendant was not convicted of that offense

  (but was instead convicted of Aggravated Battery), the circumstances as detailed in the
                                                 3 of 4
Case 2:06-cr-14001-KMM Document 149 Entered on FLSD Docket 07/10/2020 Page 4 of 4



  Memorandum sufficiently establish probable cause for Attempted Murder. The Memorandum also

  alleges circumstances showing probable cause for Violation Numbers 2 and 3.

         Accordingly, it is hereby ORDERED that the Defendant be remanded to the custody of

  the U.S. Marshals. The Court also directs that the Defendant be afforded reasonable opportunity

  for private consultation with counsel, and the Court directs that, on order of a court of the United

  States or on request of an attorney for the Government, the person in charge of the corrections

  facility in which the Defendant is confined deliver the Defendant to a United States Marshal for

  the purpose of an appearance in connection with a court proceeding.

         It is further ORDERED AND ADJUDGED that there is sufficient probable cause in

  respect to Violation Numbers 1, 2 and 3, inclusive, as set forth above to proceed to a final

  evidentiary hearing. This matter is set for final evidentiary hearing on July 17, 2020 at 9:30am

  before this Court.

         DONE AND ORDERED in Chambers at Fort Pierce, in the Southern District of Florida,

  this 10th day of July, 2020.



                                        ____________________________________
                                        SHANIEK M. MAYNARD
                                        UNITED STATES MAGISTRATE JUDGE




                                                4 of 4
